Citation Nr: 1124867	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision, by the Waco, Texas, Regional Office (RO).  

The appellant appeared and offered testimony at a hearing before a Decision Review Officer at the RO in October 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter in September 2008.  The letter informed the appellant of the evidence and information needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  It also included notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations.  The examinations reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for a bilateral hearing loss disability and tinnitus.  

Here, the Board is presented with positive and negative evidence.  The positive evidence includes a showing of mild to severe hearing loss in both ears and tinnitus in July 2008.  Examinations in July 2008 and February 2009 revealed auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater.  Bilateral sensorineural hearing loss and bilateral constant tinnitus were diagnosed in February 2009.  

In July 2008, J.A.C., an audiologist, related that the appellant served from 1963 to 1967 in communications and that he was exposed to excessive noise levels from diesel electric generators associated with his job duties.  She stated that he was also exposed to excessive noise levels from rifle and hand grenades during infantry training.  She reviewed his service treatment records and noted that hearing testing consisted of a whisper test but that this test was commonly conducted prior to 1970 and is not frequency specific.  J.A.C. noted that the appellant worked as a painter and has had no noisy hobbies.  She opined that, based on her interview with the appellant and review of his service treatment records, it is at least as likely as not that his hearing loss and chronic and consistent tinnitus was caused by or contributed to by exposure to excessive noise levels while in service.  

Via various statements the appellant has related that although he did not serve in combat, he still received the same basic training as everyone else which included firing weapons and grenades with repeated loud noises.  He also reported exposure to diesel generators that ran constantly while he worked.  They were loud and had a constant droll to them he stated.  He related that post service he was a painter and was not around loud noise nor did he have any hobbies with loud noises post service.  

However, the Board is presented with negative evidence.  In this regard, service treatment records reveal a normal evaluation for the ears at separation.  Whispered voice testing also revealed 15/15 for both ears at that time.  

In the February 2009 VA compensation and pension examination, the VA examiner stated that the appellant's hearing was within normal limits at enlistment and there was no report of hearing loss at separation by the appellant, even though a whisper test was administered at that time.  The examiner stated that the appellant was not a combat veteran and that he reported noise exposure to have been from training exercises and from nearby generators.  He did not report any noise exposure from his occupational skill as a teletype operator.  Contrary to the opinion of J.A.C., the VA examiner opined that the appellant's hearing loss and tinnitus were both less likely as not the result of his military noise exposure as he had no complaint of hearing loss or tinnitus in his service treatment records.  

The Board also notes that in May 2009 another VA examiner issued an opinion in relation to the appellant's claims.  The VA examiner related that she reviewed the claims folder.  She noted that the appellant reported military noise exposure from firing range and generators, and that he worked as a house painter subsequent to his military service.  She stated that there were no complaints of tinnitus in the service treatment records.  The VA examiner related that given the history of a "normal" whisper test at separation, an opinion that hearing loss is less likely than not related to service could be rendered.  However, a whisper test does not provide frequency specific information particularly for high frequencies.  She stated that due to this lack of frequency specific information, an opinion regarding hearing loss cannot be rendered without resorting to speculation.  Since no complaints of tinnitus were noted in the appellant's service treatment records and due to the lack of audiometric information at separation, she related that it would also be speculative to render an opinion as to the cause of the appellant's tinnitus.  

In weighing the positive and negative evidence, the Board finds in favor of the claim.  The Board finds that the evidence with respect to whether the appellant's bilateral hearing loss disability and tinnitus were caused by service is in approximate balance, as there is no sound basis for choosing one medical opinion over the other.  As the weight of the evidence for and against the claim is in relative equipoise on the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus, the Board will resolve such reasonable doubt in the appellant's favor.  With the resolution of reasonable doubt in the appellant's favor, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


